64 S.E.2d 265 (1951)
233 N.C. 372
ANDERSON
v.
NORTHWESTERN MOTOR CO. et al.
No. 240.
Supreme Court of North Carolina.
September 28, 1951.
*266 W. H. McElwee, Jr., North Wilkesboro, for plaintiff, appellant.
Trivette, Holshouser & Mitchell, North Wilkesboro, for defendants, appellees.
ERVIN, Justice.
To obtain an award of compensation for an injury under the North Carolina Workmen's Compensation Act, an employee must always show these three things: (1) That he suffered a personal injury by accident; (2) that his injury arose in the course of his employment; and (3) that his injury arose out of his employment. Withers v. Black, 230 N.C. 428, 53 S.E.2d 668. Furthermore, he must establish a fourth essential element, towit, that his injury caused him disability, unless it is included in the schedule of injuries made compensable by G.S. § 97-31 without regard to loss of wage-earning power. Branham v. Denny Roll & Panel Co., 223 N.C. 233, 25 S.E.2d 865. As used here, the term "disability" signifies an impairment of wage-earning capacity rather than a physical impairment. This is necessarily so for the very simple reason that the Act expressly specifies that "The term `disability' means incapacity because of injury to earn the wages which the employee was receiving at the time of injury in the same or any other employment." G.S. § 97-2 (i).
The assignments of error permit the plaintiff to challenge the validity of the judgment of the Superior Court on alternative grounds. This he does. He insists primarily that the decision of the Full Commission is not sustained by its findings of fact, and he asserts secondarily that such findings of fact are not supported by the evidence before the Commission. Henry v. A. C. Lawrence Leather Co., 231 N.C. 477, 57 S.E.2d 760.
*267 While there seems to be no case on the specific point in this State, courts in other jurisdictions hold with virtual uniformity that when an employee afflicted with a pre-existing disease or infirmity suffers a personal injury by accident arising out of and in the course of his employment, and such injury materially accelerates or aggravates the pre-existing disease or infirmity and thus proximately contributes to the death or disability of the employee, the injury is compensable, even though it would not have caused death or disability to a normal person. Schneider's Workmen's Compensation (Perm.Ed.), Text Volume 6, section 1543 (i); 58 Am.Jur., Workmen's Compensation, section 247; 71 C.J., Workmen's Compensation Acts, section 358.
When this proceeding was heard before the Commission, the plaintiff invoked these outside authorities, and argued that he was entitled to an award of compensation under them because the evidence established these three propositions: (1) That he was afflicted with a pre-existing infirmity of the spine; (2) that on March 7, 1949, he suffered a personal injury by accident arising out of and in the course of his employment; and (3) that such personal injury accelerated or aggravated his pre-existing infirmity of the spine and in that way proximately contributed to a disability on his part. The defendant denied the validity of this argument.
The plaintiff's primary position on the appeal may be summarized as follows: The Commission rejected the outside legal authorities invoked by plaintiff as the basis for his claim, and for that reason did not find the facts in respect to the plaintiff's third proposition. As a consequence, the findings are silent on the main issue joined between the parties, fail to determine the controversy involved in the proceeding, and do not support the decision, denying compensation to the plaintiff. Hence, the Superior Court erred in refusing a request by plaintiff that the proceeding be remanded to the Commission with an instruction that the Commission find from the evidence whether the personal injury by accident suffered by plaintiff on March 7, 1949, proximately contributed to a disability on his part by accelerating or aggravating his pre-existing spinal infirmity. Evans v. Tabor City Lumber Co., 232 N.C. 111, 59 S.E.2d 612; Young v. Whitehall Co., 229 N.C. 360, 49 S.E.2d 797.
The plaintiff's primary position is untenable because his fundamental premise, i. e., that the Commission rejected the outside legal authorities invoked by him as the basis for his claim and by reason thereof did not find the facts in respect to his third proposition, lacks validity.
When the record is read aright, it reveals that the Full Commission assumed that the principle of law relied on by plaintiff prevails in North Carolina, and that the Full Commission denied the claim for compensation because it found as a fact from the evidence before it that the plaintiff had not sustained a compensable injury within the purview of that principle. The first, second, and third specific findings mean simply this: Although the plaintiff suffered a personal injury by accident arising out of and in the course of his employment on March 7, 1949, such injury was inconsequential in nature, and did not, either of itself or in combination with the pre-existing infirmity of the plaintiff, cause any disability, i. e., loss of wage-earning power, to the plaintiff.
This being true, the findings cover the material issues of fact arising in the proceeding, determine the entire controversy between the parties, and support the decision of the Commission. The plaintiff's injury does not fall within the schedule embodied in G.S. § 97-31, and is not compensable in the absence of a resulting disability.
The plaintiff adopted his secondary position against the eventuality of an adverse interpretation of the findings of fact of the Commission. He advances these interesting arguments in its support: The evidence presented by the plaintiff before the Commission pointed unerringly to the single conclusion that the injury by accident which he sustained on March 7, 1949, accelerated or aggravated his preexisting spinal infirmity and in that way *268 proximately contributed to a disability on his part. As this evidence was uncontradicted, it was obligatory for the Commission to accept it and to make accordant findings of fact. Instead of doing this, the Commission made findings diametrically contrary to the uncontradicted evidence. As a consequence, its findings of fact are not supported by evidence, and the Superior Court ought to have vacated its decision on that ground.
The plaintiff's secondary position is not maintainable. In the first place, its underlying premise, i. e., that the evidence before the Commission engendered a single conclusion favorable to the plaintiff, crumbles when the testimony of the plaintiff's chief witness, the physician, is analyzed. His evidence to the effect that the plaintiff has a ten per cent disability refers to a physicial impairment, and not to an impairment of wage-earning capacity. Besides, the physician stated that the plaintiff's disability could have antedated the mishap of March 7, 1949. When the evidence before the Commission is considered as a whole, it is completely compatible with the Full Commission's determinative finding that the personal injury by accident sustained by plaintiff on March 7, 1949, was inconsequential in character, and did not, either of itself or in conjunction with his pre-existing infirmity, cause him any disability, i. e., loss of wageearning power.
Moreover, the notion that it is obligatory for the Commission to accord an involunary or unquestioned credence to any particular testimony runs counter to the statute which confers upon it full fact-finding authority. G.S. § 97-84; Beach v. McLean, 219 N.C. 521, 14 S.E.2d 515. In passing upon issues of fact, the Commission, like any other trier of facts, is the sole judge of the credibility of the witnesses, and of the weight to be given to their testimony. Henry v. A. C. Lawrence Leather Co., supra. This being true, it may accept or reject the testimony of a witness, either in whole or in part, depending solely upon whether it believes or disbelieves the same. Johnson's Case, 258 Mass. 489, 155 N.E. 460; Fitzgibbons' Case, 230 Mass. 473, 119 N.E. 1020.
Inasmuch as the findings of fact of the Full Commission are supported by legal evidence, they can not be disturbed. G.S. § 97-86.
For the reasons given the decision of the Commission is affirmed.